NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-2090-16T3

IN THE MATTER OF
CHRISTIE MONSERRATE,
SHERIFF'S OFFICER (S9999R),
COUNTY OF HUDSON.
_____________________________

                 Submitted October 29, 2018 – Decided November 7, 2018

                 Before Judges Haas and Sumners.

                 On appeal from the New Jersey Civil Service
                 Commission, Docket No. 2016-3516.

                 Christie Monserrate, appellant pro se.

                 Chasan Lamparello Mallon & Cappuzzo, PC, attorneys
                 for respondent County of Hudson (Cindy N. Vogelman,
                 of counsel and on the brief; Qing H. Guo, on the brief).

                 Gurbir S. Grewal, Attorney General, attorney for
                 respondent Civil Service Commission (Pamela N.
                 Ullman, Deputy Attorney General, on the statement in
                 lieu of brief).

PER CURIAM

       Appellant Christie Monserrate appeals from the November 30, 2016 final

decision of the Civil Service Commission (Commission) upholding the removal
of appellant's name from a list of candidates eligible for appointment to the

position of Sheriff's Officer with the County of Hudson (the County). We

affirm.

      The County previously employed appellant as a Corrections Officer

between September 2001 and February 2011. During that period, the County

disciplined appellant on six separate occasions for various breaches of the

County's rules and procedures.      The County imposed a major, twenty-day

suspension for one of these infractions and a major, forty-five-day suspension

for another. In the latter incident, appellant failed to complete reports and, as a

result, three inmates were incorrectly released from custody.

      In October 2010, the County charged appellant with, among other things,

insubordination, conduct unbecoming an employee, and neglect of duty after an

investigation revealed she had been carrying on a prohibited personal

relationship with an inmate at the jail. Appellant had received numerous calls

from the inmate on her cell phone while at the jail, and she also gave $490 to

the inmate's mother so the inmate could pay a fine. The County sought to

remove appellant from employment, but agreed to permit her to resign

voluntarily in good standing in February 2011.




                                                                           A-2090-16T3
                                        2
       In November 2013, appellant took an open competitive examination for

the Sheriff's Officer position with the County. She received a passing score and

appeared on the certification for this position as the 148th eligible candidate on

a list containing 200 names.

       The Commission has promulgated regulations that permit names to be

removed from an eligible list for a variety of reasons that may disqualify the

candidate for appointment. N.J.A.C. 4A:4-4.7; N.J.A.C. 4A:4-6.1. Specifically,

N.J.A.C. 4A:4-6.1(a)(7) states that a candidate may be removed from an eligible

list if he or she "[h]as a prior employment history which relates adversely to the

title[.]"

       The job specification for a Sheriff's Officer includes duties such as

maintaining order and security in the courtroom, serving court processes,

assisting in making criminal identifications, and apprehending fugitives. A

Sheriff's Officer may also be assigned to perform other law enforcement duties

outside the courtroom. Because of appellant's extremely poor prior employment

history in the criminal justice field, the County asked the Commission to remove

appellant's name from the list.

       Through her attorney, appellant contested this proposed action, and the

matter was referred to the Commission's Division of Appeals and Regulatory


                                                                          A-2090-16T3
                                        3
Affairs, which upheld the removal of appellant's name from the eligible list. The

Division advised appellant of her right to appeal its determination to the

Commission and, through her attorney, appellant took advantage of this

opportunity for review.

      On November 30, 2016, the Commission rendered a comprehensive

written decision approving the County's request to remove appellant from the

eligible list. The Commission found that

            appellant's prior disciplinary history, together with her
            admissions to concealing a personal relationship with
            an inmate from her former employer, providing money
            to that inmate's mother to pay a fine for him, and
            routinely taking calls on a personal cell phone within
            the confines of the correctional facility from that same
            individual, reflects poorly on the appellant's ability to
            perform [the] law enforcement duties [described
            above].     Accordingly, . . . appellant's adverse
            employment history provides a sufficient basis to
            remove . . . appellant's name from the subject eligible
            list.

This appeal followed.

      On appeal, appellant argues that the Commission erred in removing her

name from the eligible list due to her poor employment history. She also asserts

that she did not have notice and an opportunity to be heard concerning the

Commission's action. Based on our review of the record and applicable law, we

find insufficient merit in appellant's contentions to warrant discussion in a

                                                                         A-2090-16T3
                                       4
written opinion. R. 2:11-3(e)(1)(D) and (E). We therefore affirm substantially

for the reasons stated by the Commission in its comprehensive final decision.

We add the following brief comments.

      Appellate review of an administrative agency decision is limited. In re

Herrmann, 192 N.J. 19, 27 (2007). A "strong presumption of reasonableness

attaches" to the Commission's decision. In re Carroll, 339 N.J. Super. 429, 437

(App. Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 2015 (App. Div.

1993), aff'd, 135 N.J. 306 (1994)). Therefore, we generally defer to final agency

actions, only "reversing those actions if they are 'arbitrary, capricious or

unreasonable or [if the action] is not supported by substantial credible evidence

in the record as a whole.'" N.J. Soc'y for Prevention of Cruelty to Animals v.

N.J. Dep't of Agric., 196 N.J. 366, 384-85 (2008) (alteration in original) (quoting

Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)). It is not our place

to second-guess or substitute our judgment for that of the agency and, therefore,

we do not "engage in an independent assessment of the evidence as if [we] were

the court of first instance." In re Taylor, 158 N.J. 644, 656 (1999) (quoting State

v. Locurto, 157 N.J. 463, 471 (1999)).

      Applying these principles, we discern no basis for disturbing the

Commission's decision to remove appellant from the eligible list. Appellant was


                                                                           A-2090-16T3
                                         5
represented by an attorney throughout the proceedings before the Commission.

She received written notice of the proposed removal of her name from the

eligible list, and a full opportunity to contest this action. The record amply

supports   the    Commission's   conclusion    that   appellant's   unsatisfactory

employment record in her prior position as a Corrections Officer "reflect[ed]

poorly on [her] ability to perform the[] law enforcement duties" of a Sheriff's

Officer under N.J.A.C. 4A:4-6.1(a)(7).        This decision was not arbitrary,

capricious, or unreasonable, is supported by substantial credible evidence, and

is entitled to our deference.

      Affirmed.




                                                                          A-2090-16T3
                                       6